Citation Nr: 1731982	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) prior to February 22, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, rated 50 percent, effective August 11, 2008.  An interim [August 2012] rating decision granted a 70 percent rating for PTSD, effective July 12, 2012.  In November 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  An interim [April 2013] Board decision granted a 100 percent schedular rating for PTSD, effective February 22, 2010.  In April 2013, November 2015, and September 2016, the Board remanded the matter for additional development.  The September 2016 Board decision also granted a 70 percent rating for PTSD throughout from August 11, 2008.


FINDING OF FACT

The Veteran's service-connected disabilities (posttraumatic stress disorder (PTSD), rated 70%; hypertension, 0%; left hand scar, 0%; and migraine headaches, 0%) are not shown to have rendered him unable to secure and maintain substantially gainful occupation prior to February 22, 2010.


CONCLUSION OF LAW

Prior to February 22, 2010 the schedular criteria for a TDIU rating were met, but a TDIU rating was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for entitlement to TDIU arose out of his increased rating claim for PTSD.  As the rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a March 2017 supplemental SOC readjudicated the TDIU claim.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  A deficiency in the duty to notify is not alleged.

At the November 2012 Travel Board hearing, the appellant was advised of what is needed to substantiate this claim (evidence of unemployability due to service-connected disability); his testimony reflects that he is aware of what is needed to substantiate the claim.

The Veteran's pertinent treatment records have been secured.  He was afforded a VA examination in October 2008.  As will be discussed in greater detail below, the Board finds the examination report to be adequate for rating purposes, as it included a thorough review of the Veteran's history and a mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant has not identified any evidence pertinent to the matter that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

A TDIU rating may be assigned when the veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice- connected disabilities on his ability to function.

The United States Court of Appeals for Veterans Claims (Court) has stated:

In determining whether [an] appellant is entitled to a total disability rating based upon individual unemployability, the appellant's advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task [is] to determine whether there are circumstances in this case apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.

From February 22, 2010, the Veteran's PTSD has been rated 100 percent.  What remains for consideration is whether a TDIU rating was warranted prior to that date.  The threshold matter to be addressed is whether or not the schedular criteria for a TDIU rating in 38 C.F.R. § 4.16(a) were met.  During the relevant period, the Veteran's service connected disabilities includes PTSD, rated 70 percent; and hypertension, left hand scar, and migraine headaches, each rated 0 percent.  As he had a single disability (PTSD) rated 70 percent the schedular rating requirement for TDIU in 38 C.F.R. § 4.16(a) was met.    

The analysis progresses to whether the Veteran's service connected disabilities indeed rendered him unemployable during the relevant appeal period.  He does not contend, and the evidence does not suggest, that his hypertension, left hand scar, and/or migraine headaches, each rated 0 percent impacted significantly on his employability..

On October 2008 VA examination, the Veteran reported that he had worked as a firefighter until his retirement in May 2004.  He denied that his psychiatric symptoms seriously interfered with his ability to carry out his full-time job functions prior to his retirement.  On mental status examination, his intellectual functions were in the high range, his cognitive functions were normal, he had no history of inappropriate behavior, he had chronic feelings of low to no energy and decreased motivation, and he complained of having had several years of persistent high intensity irritability.  His judgment and insight were deemed excellent.  The examiner found there was no impairment to thought process or communication.  The diagnoses included PTSD of severe intensity, and major depressive disorder secondary to PTSD of moderate intensity.  

On February 22, 2010 VA treatment, the Veteran was seen for a 45 minute individual therapy appointment, which was noted to be the first instance of therapy since January 2008.  On mental status examination, his judgment/insight was intact, and thought process was logical and linear but thought content was very negative and hopeless.  The assessment was chronic and severe PTSD with depression.  

In an October 2012 statement, internist Dr. Yeoman noted that the Veteran had been his patient for 15 years and had suffered from PTSD from his military experience in Vietnam.  Dr. Yeoman opined that the condition has, over the years, shortened the Veteran's career as a firefighter and significantly contributed to his unemployability.

In his November 2012 application for increased compensation based on unemployability, the Veteran contended that his PTSD rendered him too disabled to work as of May 2004, when he last worked full time, as a firefighter.

At the November 2012 Board hearing, the Veteran testified that his symptoms of his PTSD with major depressive disorder included difficulty establishing and maintaining effective work or social relationships, impaired impulse control, severe avoidance of going out more than four blocks from his home, constant depression, suicidal ideation, neglect of personal appearance and hygiene, and unprovoked irritability with periods of violence.  He testified that he hid the symptoms for many years due to his fear of being fired.

Prior to the period under consideration, the Veteran had not worked in several years.  However, this fact, in and of itself, does not establish that his service-connected disabilities rendered him unemployable prior to February 22, 2010.  As noted above, on October 2008 VA examination he reported that he had worked as a firefighter until his retirement in May 2004, but, notably, denied that psychiatric symptoms seriously interfered with his ability to carry out his full-time job functions prior to his retirement.  His intellectual functions were in the high range, his cognitive functions were normal, he had no history of inappropriate behavior, and his judgment and insight were deemed excellent.  The examiner found no impairment in thought process or communication.  Such clinical findings do not support that at the time the Veteran was incapable of engaging in a substantially gainful occupation.  

The Veteran is not shown to have received any psychiatric treatment between the October 2008 examination and when he was seen on February 22, 2010, and an increase in severity of his psychiatric disability during the intervening period (to the point of rendering him unemployable is not shown by contemporaneous evidence).  While he clearly had some occupational impairment due to his service connected disabilities during the period, such impairment is the basis for the 70 percent schedular rating assigned for the period.  The record does not reflect that the service connected disabilities were such as to preclude his participation in gainful employment prior to February 22, 2010.  As was noted above, nonservice-connected physical disabilities may not be considered in deciding whether or not he is entitled to a TDIU rating.

The overall record does not support a finding that due to service-connected disability the Veteran had an inability to obtain and retain substantially gainful employment consistent with his education and history prior to February 22, 2010.  The Board has considered the October 2012 statement by the Veteran's internist indicating that the Veteran's PTSD shortened his career as a firefighter.  However, that statement is conclusory.  The provider does not include rationale for the stated conclusion, does not cite to factual data that support the conclusion.  The Veteran is not shown to have retired from his firefighter employment due to disability.  Conceding, strictly for the purpose of the discussion herein, that the Veteran retired earlier than required due to stress in the occupation (although that is not shown by contemporaneous factual data; note October 2008 VA examination findings), inability to participate in a stressful and strenuous occupation such as firefighter does not establish an inability to participate in any substantially gainful employment.  Therefore, the private internist's statement has only very limited probative value in this matter; it does not identify a point in time prior to February 22, 2010 when due to his psychiatric disability the Veteran became incapable of any substantially gainful employment consistent with his education and experience.

The Board has considered the Veteran's and his representative's statements in support of the appeal, and does not question that his disability picture during the period for consideration was one of significant industrial impairment.  After reviewing the record, the Board concludes that the preponderance of the evidence is against a finding that prior to February 22, 2010 his service-connected disabilities (in particular his psychiatric disability) were shown to be such as to preclude his participation in any regular substantially gainful employment.


ORDER

The appeal seeking a TDIU rating prior to February 22, 2010 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


